DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/28/2020.
Applicant's election with traverse of Group 1, claims 1, 3, 5, 8-9, 13-16, 18, and 20-21, and 28 in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that no search and/or examination burden exists.
 This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Brennan (US Pub No. 2015/0357967)
Brennan et al. teaches a solar panel [100, Fig. 1, 0049]], an installation rail [208 and 206, Fig. 3A, 0049] attached to a base [308, Fig. 3A, 0049], at least one primary receiving space [portion of 110, toward inside of solar panel, Fig. 1], a frame of a solar panel [110, Fig. 1, 0036], at least one securing element [302, Fig. 3A, 0051, an aperture 302 through which mounting hardware may be disposed to enable coupling of the solar panel 100 to the mounting rail 206], wherein at least a part of the securing element [110, Fig. 1, 0036] is configured to cooperate with a recess [area by 130 and 132, Fig. 1, 0036] which is provided in the frame of the solar panel [110, Fig. 1, 0036].


Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding Claim 5, the limitation of “om” appears it should be “on” in line 3 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-9, 13-16, 18, 20-21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the phrase "in particular a roof" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The limitation of “an installation rail attached to a base” in line 2 and line 12-13 is used twice in the claim, it is unclear if each “base” and “installation rail” are the same or different.
Regarding Claim 3, the limitation of “it is surrounded by the frame of the solar panel” and “it projects with respect to the frame” is unclear what “it” is referring to.

Regarding claim 5, the phrase "in particular a roof" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The limitation of “an installation rail attached to a base” is unclear if each “base” and “installation rail” are the same or different than the “base” and “installation rail” in claim 1.
Regarding Claim 9, the phrase " at least one laterally projecting element, in particular a laterally projecting edge, which laterally projecting element is configured to cooperate in a stabilizing manner with a groove provided in an installation rail.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 15, the limitation of “the height” lacks antecedent basis.
Regarding claim 16, the phrase “preferably, wherein the securing cam is situated at a distance from the upper part of the carrying structure.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase “preferably, wherein a part of the securing cam facing away from the rear part of the carrying structure is provided with a bevelled guiding surface, and wherein at least one, and preferably every other side wall of the securing cam is snbsiantiai.lv perpendicular to a plane defined by the primary receiving space.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-9, 13, and 28 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Chevrier (WO2016/193614, English translation as US Pub No. 2018/0156496)
Regarding Claim 1, Chevrier et al. teaches device [2, Fig. 1, 0047, 0092] for aligning a solar panel [1, fig. 1, 0060] with respect to an installation rail [18, Fig. 11, 0108] attached to a base [16, Fig. 11, 0108], prior to installation, comprising:
at least one carrying structure [6 and 7, Fig. 1, 0083-0084],
at least one primary receiving space [See annotated figure below] which is at least partly surrounded by the carrying structure [6 and 7, Fig. 1, 0083-0084] and configured for receiving an edge of a frame [area of 4 in figure 1, 0062] of a solar panel [See annotated figure below], 
Examiner used rectangle to show the receiving space.
[AltContent: rect]
    PNG
    media_image1.png
    529
    686
    media_image1.png
    Greyscale



And at least one securing element [14, Fig. 1, 0072] which is resiliently connected to the carrying structure [6 and 7, Fig. 1, 0083-0084] in order to substantially fix the device [2, Fig. 1, 0047, 0092] with respect to the solar panel [1, Fig. 1, 0060], wherein at least a part of the securing element [14, Fig. 1, 0072] is configured to cooperate with a recess which is provided in the frame of the solar panel [Fig. 1, 0063],
wherein at least a part of a peripheral wall of the carrying structure [6 and 7, Fig. 1, 0083-0084] forms a supporting surface [5, fig. 1, 0063] for hanging the device [2, Fig. 1, 0047, 0092] coupled to a solar panel [1, fig. 1, 0060] on an installation rail [18, Fig. 11, 0108] attached to a base [16, Fig. 11, 0108], 
Regarding Claim 3, Chevrier et al. is relied upon for the reason given above in claim 1, Chevrier et al. teaches wherein the primary receiving space is positioned between an upper part of the carrying structure and a bottom part of the carrying structure [See annotated figure]. 
Regarding Claim 5, Chevrier et al. is relied upon for the reason given above in claim 1, Chevrier et al. teaches wherein at least a part of the bottom part of the carrying structure forms a supporting surface for hanging the device coupled to a solar panel on an installation rail attached to a base [See annotated figure, and Fig. 11, 0108].
Regarding Claim 8, Chevrier et al. is relied upon for the reason given above in claim 1, Chevrier et al. teaches wherein at least one supporting surface is substantially flat [See annotated figure].
Regarding Claim 9, Chevrier et al. is relied upon for the reason given above in claim 1, Chevrier et al. teaches wherein the carrying structure [6 and 7, Fig. 1, 0083-0084] is provided with at least one laterally projecting element [19, Fig. 11, 0108], which laterally projecting element is configured to cooperate in a stabilizing manner with a groove provided in an installation rail [18, Fig. 11, 0108].
Regarding Claim 13, Chevrier et al. is relied upon for the reason given above in claim 1, Chevrier et al. teaches wherein the securing element [14, Fig. 1, 0072] comprises at least one resilient lip, at least one end of which resilient lip is connected to the carrying structure [6 and 7, Fig. 1, 0083-0084], in such a way that at least a part of the securing element [14, Fig. 1, 0072] is positioned in the primary receiving space [See annotated figure]
Examiner used circle to show the area of the resilient lip
[AltContent: oval]
    PNG
    media_image1.png
    529
    686
    media_image1.png
    Greyscale



Regarding Claim 28, Chevrier et al. is relied upon for the reason given above in claim 1, Chevrier et al. teaches an assembly [Fig. 11, 0108] comprising at least one solar panel and at least one device [See annotated figure and rejection of claim 1] according to which is coupled to a frame of the solar panel, wherein the at least one securing element of the device cooperates with at least one recess provided in the frame, in such a way that the device is substantially fixed with respect to the solar panel [Fig, 11, and annotated figure, 0108, see rejection of claim 1].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-16, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevrier (WO2016/193614, English translation as US Pub No. 2018/0156496) in view of Newman (US Pub No. 2012/0199181)
Regarding Claim 14, Chevrier et al. teaches wherein the securing element [14, Fig. 1, 0072] comprises at least one resilient lip, one end of which resilient lip is connected to the carrying structure [6 and 7, Fig. 1, 0083-0084] and silent on an opposite end of which is provided with at least one projecting securing cam, wherein at least a part of the securing cam is positioned in the primary receiving space.
Newman et al. teaches a movable clamp 462 is able to accommodate varying thicknesses of the panel frame extension 17 of the panel frame 14 by means of a securing cam 481 pivotally mounted to 
Since Chevrier et al. teaches the uses of a clamp like attachment device [Fig. 1] which utilizes metal lugs [0062], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the securing cam of Newman et al. in the primary receiving space of Chevrier et al. in order to accommodate the thickness of the solar panel frame [0056-0057].
Regarding Claim 15, within the combination above, modified Chevrier et al. teaches the securing cam completely penetrates the primary receiving space [See rejection above] but is silent on wherein the height of the securing cam is greater than the height of the primary receiving space.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the height of the securing cam and the primary receiving space, with said construction cost and operating efficiency both changing as the height of the securing cam and the primary receiving space are changed, the precise parameters of the height of the securing cam and the primary receiving space would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the height of the securing cam is greater than the height of the primary receiving space” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the height of the securing cam and the primary receiving space in the apparatus of modified Chevrier et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding Claim 16, within the combination above, modified Chevrier et al. teaches wherein the securing element [14, Fig. 1, 0072] is connected to the upper part of the carrying structure [6 and 7, Fig. 1, 0083-0084], and silent on wherein the securing cam projects into a space surrounded by the bottom part of the carrying structure,
Newman et al. teaches a movable clamp 462 is able to accommodate varying thicknesses of the panel frame extension 17 of the panel frame 14 by means of a securing cam 481 pivotally mounted to the movable clamp lip 468 to engage the frame panel frame extension 17 [0056-0057] in a primary receiving space [Fig. 22. 0056-0057].
Since Chevrier et al. teaches the uses of a clamp like attachment device [Fig. 1] which utilizes metal lugs [0062], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the securing cam of Newman et al. in the primary receiving space of Chevrier et al. in order to accommodate the thickness of the solar panel frame [0056-0057].
Regarding Claim 18, within the combination above, modified Chevrier et al. teaches wherein one end of the resilient lip is connected to a rear part of the carrying structure, and wherein the at least one projecting securing cam is positioned in a front part of the carrying structure [See rejection above].
Regarding Claim 20, within the combination above, modified Chevrier et al. teaches wherein the securing cam is configured to be displaced in a direction which is substantially perpendicular to a plane defined by the primary receiving space [see rejection above].
Regarding Claim 21, within the combination above, modified Chevrier et al. teaches wherein the securing cam is displaceable between a locking position, in which at least a part of the securing cam is situated in the primary receiving space, and a nonlocking position, in which the securing cam is situated substantially at a distance from the primary receiving space [In the combination, the securing cam is provided in the primary receiving space of Chevrier et al., and Newman et al. teaches a securing cam which goes in a locking and non-locking position, 0057].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726